Citation Nr: 1710253	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), pleural plaques, bronchiectasis, pneumonia, and mycobacterium terrae complex pulmonary infection (claimed as asbestosis), as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran does not have a current respiratory disorder that had onset during active service or was caused by active service, to include exposure to asbestos during service.

 
CONCLUSION OF LAW

The criteria for service connection for chronic obstructive pulmonary disease (COPD), pleural plaques, bronchiectasis, pneumonia, and mycobacterium terrae complex pulmonary infection (claimed as asbestosis), have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2013.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his private treatment records.  The Board provided an adequate examination as to the issue on appeal, as detailed in the Service Connection section of the instant decision.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for respiratory disorders as due to asbestos exposure.  The Veteran's primary contention is that he was exposed to asbestos while serving on Navy ships during active duty.  It is commonly known that whether a given condition is caused by exposure to environmental hazards is a subject of research by medical professionals.  The Board finds that the etiology of the Veteran's multiple respiratory disorders is a complex medical issue typically determined by persons with medical training rather than laypersons.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record does not reflect that the Veteran has the type of medical expertise to competently opine on such a complex medical issue.

The Veteran states, and the Board acknowledges, that he was exposed to asbestos during active service.

The Veteran first reported problems with breathing during service.  The Veteran's June 3, 1944 service treatment records show a diagnosis for pneumonitis acute, a follow up x-ray of his chest dated June 6, 1944 showed "a small area of pneumonitis in the medial portion of the left base" that resolved according to a June 13, 1944 examination of the chest that was negative and reported that the Veteran "feels well".  He was discharged to duty on June 22, 1944.  The Report of Physical Examination dated in May 1946, for separation from active duty, was found to be normal.  

Medical records obtained from Southwest Regional Medical Center show an October 25, 2012 diagnosis for pneumonia and COPD.  According to the records, a CT scan of the Veteran's chest showed right upper lobe infiltrate, left pleural effusion and a symmetrical soft tissue within the posterior aspect of the right mainstem bronchus.  The records also states the Veteran had a hiatal hernia and sub segmental area of consolidation posterior medial left lower lobe, a chronic atelectasis and scarring within the right lung base, and moderate chronic pleural and parenchymal scarring within the right lung apex.  These diagnoses satisfy the first element of a service connection claim.  38 U.S.C.A. §§ 1110, 1131(West 2014).

The Veteran had a VA examination in November 2013 which reviewed the entirety of the Veteran's claims file, but noted that service treatment records were unavailable.  The examiner noted that the Veteran's medical records are absent of any diagnosis for any respiratory illness from the time of his discharge until a March 2002 VA treatment diagnosis for pneumonia.  The examiner noted the Veteran was reported to have shortness of breath with or without exertion that continued throughout the years since discharge, and to be on inhaled medications and oxygen therapy 2-4 hours per day for COPD.  The examiner stated that there is a diagnosis of COPD, bronchiectasis, and history of recurrent pneumonia as well as evidence of pleural plaques, but she mentions that the Veteran was never diagnosed or treated for asbestosis or pulmonary fibrosis.

A June 2014 VA examination addendum to a November 2013 examination report was provided by the same physician who had reviewed the Veteran's claims file for the November 2013 report.  The report takes into consideration that the Veteran was exposed to asbestos during service as well as service treatment records and private treatment records received after the initial VA examination.  Consequently, the Board finds these analyses more persuasive because they are detailed and based on complete consideration of all the evidence.  

The 2014 addendum determined that the Veteran's pleural plaques, as well as his current respiratory disorders, were less likely than not (less than 50 percent probability) caused by, or related to asbestos exposure during service since there is no medical evidence causally linking his remote history of asbestos exposure to the later development of any of his current respiratory conditions.  

The VA examiner explained that the prolonged latency of more than 60 years before complaints or diagnosis of any chronic respiratory condition that is atypical and less likely plausible for asbestosis; the Veteran was never diagnosed or treated for asbestosis in evidence of record and there is no clinical evidence of functional impairment related to asbestosis or pleural disease; the Veteran has multiple respiratory conditions that are unrelated to any prior asbestos exposure.

The examiner explained that COPD and bronchiectasis are obstructive lung diseases that have separate etiologies from asbestosis; the Veteran has a history of post-military traumatic injuries and left pleural effusion after cardiac stent intervention in 2009 that are unrelated to asbestos exposure;  there is a history of remote trauma to the right chest after falling with injury to the lungs and ribs with chronic post traumatic changes shown in imaging studies; there is a history of left pleural effusion status post thoracentesis after left anterior descending artery (LAD) rupture and intervention that has since resolved without residuals; there is evidence of chronic bilateral pleural and parenchymal scarring of the lungs, most likely from post inflammatory changes; there is history of recurrent pneumonia that was treated and has resolved.

This opinion is highly probative evidence against a finding that the Veteran has had an asbestos related respiratory illness at any time.  

The examiner concludes the addendum by explaining that the Veteran's current respiratory condition of COPD, pleural plaques, pulmonary scarring, history of recurrent pneumonia, and bronchiectasis are less likely than not (less than 50 percent probability) caused by, related to, or a progression of the acute pneumonitis treated during active duty service since the weight of the medical literature does not support a nexus between these conditions.  The examiner explained that the Veteran's pneumonitis was an acute inflammation of the lung that was treated and had since resolved without residuals, with no evidence of any chronic respiratory condition at the time of separation.  He also explained that there was no chronicity of complaints or care for any chronic respiratory condition for many years after military discharge.

This opinion is highly probative evidence against a finding that the Veteran has had current respiratory illness related to the pneumonitis he had during service.

The VA examiner's opinion was rendered following a review of the claims file, and provided adequate rationale for the conclusion reached.  Accordingly, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current respiratory conditions to service.  The Board finds the opinion of the VA examiner to be the most probative evidence of record as to the relationship between the Veteran's current respiratory disabilities and his active service.

For the reasons stated above, the Board concludes that the preponderance of evidence is against the claim.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b) (West 2014), 38 C.F.R. 3.102 (2016).


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), pleural plaques, bronchiectasis, pneumonia, and mycobacterium terrae complex pulmonary infection (claimed as asbestosis) is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


